DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2022.
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 10/06/2022 is acknowledged.  The traversal is on the grounds that the inventions are inextricably intertwined and prosecution of the proposed groups of claims would be most effective.  Further, that a comprehensive search would necessary review similar fields.  This is not found persuasive because applicant is reminded that the instant application is a national stage entry under 35 USC 371 and the burden of restriction is Unity of Invention. The examiner has properly shown that Feinstein (US 2006/0008399 A1) teaches applicant’s technical feature common to groups I, II and III. As such, said special technical feature is considered to be neither novel nor inventive posteriori over the prior art and therefore the instant groups lack Unity of Invention. See MPEP 1893.03 (d).
The examiner notes as applicant has pointed out Group II in the prior restriction was mislabeled as method claims, when the claims are drawn to a diesel oxidation catalyst.  The correction is made in the restriction set forth below.  However, as the Group is still a separate invention and the restriction is under UNITY OF INVENTION the election set forth by the applicant is still valid as applicant has not shown that Feinstein (US 2006/0008399 A1) does not teach the special technical feature.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a honeycomb body.
Group II, claims 10-17, drawn to a diesel oxidation catalyst .
Group III, claims 19-21, drawn to a method of using a honeycomb body.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a honeycomb body comprising large channels and small channels, wherein the large channels have a hydraulic diameter greater than 1.1 mm, the small channels have a hydraulic diameter less than 1.1 mm, and the large channels and small channels, taken together, have a geometric surface area greater than 2.9 mm-1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Feinstein (US 2006/0008399 A1) [IDS dated 07/08/2021]. 
Feinstein teaches a honeycomb body which comprises primary channels having a hydraulic diameter of 2.4 mm and secondary channels having a hydraulic diameter of 27 microns and a GSA greater than 2.9 mm-1 [0075, 0081, 0086-0087, 0121-0122, Table 1- example 5, Fig. 18].
  Therefore, since the limitations fail to define contribution over Feinstein, they have failed to constitute a special technical feature.  Hence, there is lack of unity between the cited claims. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2021 and 06/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6-9 are objected to because of the following informalities:  
Claim 6 has “him him.” in the last line of the claim.   This phrase appears to be unnecessary.  
Claims 7-9 do not recite an explanation of CD, to clarify the claim it is suggested that like claim 6 the phrase “and CD is channel density” should be added.  
Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinstein (US 2006/0008399 A1) [IDS dated 07/08/2021].

In regards to claim 1, Feinstein teaches a honeycomb body which comprises channels disposed in a repeating pattern comprising primary channels having a hydraulic diameter of 2.4 mm and secondary channels having a hydraulic diameter of 27 microns and a GSA greater than 2.9 mm-1 [0075, 0081, 0086-0087, 0121-0122, Table 1- example 5, Fig. 18].  

In regards to claim 2, Feinstein further teaches the channels extend from an inlet face to an outlet face [0102, Fig. 18].

In regards to claim 3, Feinstein further teaches the channels are flow through [0115, 0121-0124, Fig. 18].

In regards to claim 4, Feinstein further teaches the channels are not plugged [0116-0120, 0121-0124, Fig. 18].

In regards to claim 5, Feinstein further teaches a finely divided noble metal catalyst is deposited on the catalyst support using conventional means [0129].

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi et al. (US 2016/0069308 A1), herein Miyairi.

In regards to claim 1, Miyairi teaches a honeycomb filter comprising a plurality of cells having a repeating pattern [Abstract, 0022, Figs. 1-2].  The repeating unit comprises 4 cells [Fig. 2].  The first cell is the largest cell having a square cross section [Fig. 2].  Miyairi teaches the center to center distance, a, across the first cell is 2.2 mm and the partition wall thickness is 0.3 mm, thus the diameter of the square is about 2.2-0.3 =1.9 mm [0065].  Thus, the dh ≥ 1.1 mm.  The second set of cells have a rectangular cross-section and the center to center distance, b, is 0.76 mm [0065].   Thus, the dh < 1.1.  The GSA is from 10 to 30 cm2/cm3 [0057].

In regards to claim 2, Miyairi further teaches the channels extend from an inlet face to an outlet face [0022, Fig. 4].

In regards to claim 3, Miyairi further teaches a honeycomb filter including a honeycomb substrate having porous partition walls defining a plurality of cells which extend from an inflow end face as an end face on an exhaust gas inflow side to an outflow end face as an end face on an exhaust gas outflow side and which become through channels for a fluid [0022].

In regards to claim 5, Miyairi further teaches a catalyst is loaded onto the partition walls which form the plurality of cells [0061].

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the of claims 6-9.  The closest prior art is Miyairi et al. (US 2016/0069308 A1), herein Miyairi.  Miyairi teaches the cell/channel density may be 100-600 cells/cm2 [0044].  However, Miyairi does not teach or suggest the range of the channel ratio CR as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including honeycomb bodies with patterned cells of differing hydraulic radii including: Goto et al. (US 20150037220 A1) and Yasui et al. (US 20180280859 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784